                                                                   Case 2:19-bk-24804-VZ             Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                            Desc
                                                                                                      Main Document    Page 1 of 39


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Malhar S. Pagay (CA Bar No. 189289)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, California 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                   5   Email: rpachulski@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   6
                                                                       Suzzanne Uhland (CA Bar No. 136852)
                                                                   7   Tianjiao (“TJ”) Li (admitted pro hac vice)
                                                                       LATHAM & WATKINS LLP
                                                                   8   885 Third Avenue
                                                                       New York, New York 10022
                                                                   9   Telephone: 212/906-1200
                                                                       Facsimile: 212/751-4864
                                                                  10   E-mail: suzzanne.uhland@lw.com
                                                                               tj.li@lw.com
                                                                  11
                                                                       Attorneys for Reorganized Debtor
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  14

                                                                  15                                              LOS ANGELES DIVISION
                                                                       In re:                                                         Case No.: 2:19-bk-24804-VZ
                                                                  16
                                                                       YUETING JIA,1                                                  Chapter 11
                                                                  17
                                                                                                           Debtor.                    REORGANIZED DEBTOR’S
                                                                  18                                                                  OBJECTION TO CLAIM NO. 33 FILED
                                                                                                                                      BY NANCHANG O-FILM
                                                                  19                                                                  PHOTOELECTRIC TECHNOLOGY CO,
                                                                                                                                      LTD.; DECLARATION OF YUETING JIA
                                                                  20                                                                  IN SUPPORT THEREOF
                                                                  21                                                                  Date:           October 5, 2021
                                                                                                                                      Time:           11:00 a.m.
                                                                  22                                                                  Place:          Courtroom 1368
                                                                                                                                                      Roybal Federal Building
                                                                  23                                                                                  255 E. Temple Street
                                                                                                                                                      Los Angeles, California 90012
                                                                  24
                                                                                                                                      Judge:          Hon. Vincent P. Zurzolo
                                                                  25

                                                                  26

                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:339424.8 46353/003
                                                                   Case 2:19-bk-24804-VZ                 Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                                              Desc
                                                                                                          Main Document    Page 2 of 39


                                                                   1                                                       TABLE OF CONTENTS

                                                                   2                                                                                                                                           Page(s)

                                                                   3   I.      JURISDICTION ........................................................................................................................1
                                                                   4   II.     BACKGROUND .......................................................................................................................1
                                                                   5           A.         The Commencement of the Debtor’s Bankruptcy Case ................................................1
                                                                   6
                                                                               B.         The Creditors’ Committee’s Investigation of the Debtor’s Assets, Related
                                                                   7                      Parties, Transfers, and Financial Affairs........................................................................1

                                                                   8           C.         Confirmation of Debtor’s Plan of Reorganization .........................................................2

                                                                   9           D.         The Claim.......................................................................................................................3

                                                                  10           E.         The Debtor and LeEco Are Separate, Independent Entities ..........................................4
                                                                  11   III.    ARGUMENT .............................................................................................................................4
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           A.         Procedural Requirements for Objections to Claims.......................................................4
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                               B.         The Court Must Determine the Allowance of a Claim Subject to Objection ................5
                                                                  14
                                                                               C.         Burden of Proof..............................................................................................................5
                                                                  15
                                                                               D.         The Claim Is Unsupported and Consequently Invalid ...................................................6
                                                                  16
                                                                               E.         The Debtor Is Not Liable for the Claim .........................................................................7
                                                                  17
                                                                       IV.     GENERAL RESERVATION OF RIGHTS.............................................................................12
                                                                  18
                                                                       V.      NOTICE ...................................................................................................................................12
                                                                  19
                                                                       VI.     CONCLUSION ........................................................................................................................13
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:339424.8 46353/003                                             i
                                                                   Case 2:19-bk-24804-VZ                  Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                                         Desc
                                                                                                           Main Document    Page 3 of 39


                                                                   1                                                    TABLE OF AUTHORITIES
                                                                                                                                                                                                           Page(s)
                                                                   2
                                                                       Cases
                                                                   3   Ahcom, Ltd. v. Smeding
                                                                          623 F.3d 1248, 1251 (9th Cir. 2010) ................................................................................................ 9
                                                                   4   Ashford v. Consolidated Pioneer Mortg. (In re Consolidated Pioneer Mortg.)
                                                                          78 B.R. 222, 226 (BAP 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996) ...................................... 5
                                                                   5   Automortriz del Golfo v. Resnick,
                                                                          47 Cal. 2d 792, 796 (1957) ............................................................................................................... 9
                                                                   6   Bd. of Trustees v. Valley Cabinet & Mfg. Co.
                                                                          877 F.2d 769, 772 (9th Cir. 1989) .................................................................................................... 8
                                                                   7   Cambridge Elecs. Corp. v. MGA Elecs., Inc.,
                                                                          227 F.R.D. 313, 330 n.50 (C.D. Cal. 2004) ...................................................................................... 7
                                                                   8   Chatlos Syst. v. Kaplan (In re TIE/Communications)
                                                                          163 B.R. 435, 440-41 (Bankr. D. Del. 1994) .................................................................................... 6
                                                                   9   Drew v. Hart (In re Hart),
                                                                          2014 Bankr. LEXIS 1012, at *87 (Bankr. N.D. Cal. Mar. 14, 2014) ............................................... 8
                                                                  10   EVOQ Prop. v. Maddux (In re Meruelo Maddux Prop.)
                                                                          2013 Bankr. LEXIS 4672 at *25 (BAP 9th Cir. Apr. 15, 2013)....................................................... 6
                                                                  11   Gerritsen v. Warner Bros. Ent.,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          116 F. Supp. 3d 1104, 1142 (C.D. Cal. 2015) ............................................................................ 9, 11
                                                                  12   Gopal v. Kaiser Found. Health Plan
                                                                          248 Cal. App. 4th 425, 431 (2016) ................................................................................................... 7
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Hardin v. Gianni (In re King Invest.)
                                           ATTORNEYS AT LAW




                                                                          219 B.R. 848, 858 (BAP 9th Cir. 1998) ........................................................................................... 5
                                                                  14   Hennessey’s Tavern, Inc. v. American Air Filter Co.
                                                                          204 Cal. App. 3d 1351, 1359 (1988) ................................................................................................ 9
                                                                  15   Hoang v. Vinh Phat Supermarket
                                                                          2013 U.S. Dist. LEXIS 114475, at *41 (E.D. Cal. Aug. 13, 2013) ................................................ 10
                                                                  16   In re All-American Auxiliary Ass’n.
                                                                          95 B.R. 540, 544 (Bankr. S.D. Ohio 1989)....................................................................................... 6
                                                                  17   In re Allegheny Int’l
                                                                          954 F.2d 167, 173-74 (3d Cir. 1992) ................................................................................................ 6
                                                                  18   In re Lasky
                                                                          364 B.R. 385, 387 (Bankr. C.D. Cal. 2007)...................................................................................... 6
                                                                  19   International Brotherhood of Electrical Workers, Local Union No. 332 v. Hyland Wilson Electrical
                                                                          Contractors, Inc.
                                                                  20      881 F.2d 820, 821 (9th Cir. 1989) .................................................................................................... 8
                                                                       Las Palmas Assoc. v. Las Palmas Ctr.
                                                                  21      235 Cal App. 3d 1220, 1249 (1991) ................................................................................................. 7
                                                                       Lundell v. Anchor Constr. Specialists, Inc.
                                                                  22      223 F.3d 1035, 1039 (9th Cir. 2000) ................................................................................................ 6
                                                                       Mesler v. Bragg Mgmt.
                                                                  23      39 Cal. 3d 290, 301 (1985) ........................................................................................................... 7, 9
                                                                       Mid-Century Ins. Co. v. Gardner
                                                                  24      9 Cal. App. 4th 1205, 1212 (1992) ................................................................................................... 7
                                                                       Ministry of Def. of Islamic Republic v. Gould, Inc.
                                                                  25      969 F.2d 764, 769 n.3 (9th Cir. 1992) .............................................................................................. 9
                                                                       Neilson v. Union Bank
                                                                  26      290 F. Supp. 2d 1101, 1117 (C.D. Cal. 2003) ................................................................................ 11
                                                                       Norins Realty Co. v. Consolidated Abstract & Title Co.
                                                                  27      80 Cal. App. 2d 879, 881 (1947) .................................................................................................... 10
                                                                       O’Rourke v. Seaboard Surety Co. (In re E.R. Fergert, Inc.)
                                                                  28      887 F.2d 955, 957-958 (9th Cir. 1998) ............................................................................................. 6


                                                                       DOCS_LA:339424.8 46353/003                                            ii
                                                                   Case 2:19-bk-24804-VZ                     Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                                              Desc
                                                                                                              Main Document    Page 4 of 39


                                                                   1   Politte v. United States.
                                                                         2012 U.S. Dist. LEXIS 38467, at *29-30 and n.18 (S.D. Cal. Mar. 21, 2012) ................................ 8
                                                                   2   Rund v. Kirkland (In re EPD Inv. Co.)
                                                                         2020 Bankr. LEXIS 3091, at *50 (Bankr. C.D. Cal. Oct. 29, 2020) ................................................ 6
                                                                   3   Sandoval v. Ali
                                                                         34 F. Supp. 3d 1031, 1040 (N.D. Cal. 2014) .................................................................................. 10
                                                                   4   Sass v. Barclays Bank PLC (In re American Home Mortg.)
                                                                         501 B.R. 44, 62 (Bankr. D. Del. 2013) ............................................................................................. 6
                                                                   5   Seymour v. Hull & Moreland Engineering
                                                                         605 F.2d 1105, 1112-13 (9th Cir. 1979) ........................................................................................... 8
                                                                   6   Swanson v. Levy
                                                                         509 F.2d 859, 862 (9th Cir. 1975) .................................................................................................... 8
                                                                   7   Vanderbilt Props. v. Buchbinder (In re Windmill Farms, Inc.)
                                                                         841 F.2d 1467, 1474 (9th Cir. 1988) ................................................................................................ 8
                                                                   8   Wright v. Holm (In re Holm)
                                                                         931 F.2d 620, 623 (9th Cir. 1991) .................................................................................................... 5
                                                                   9   Wuxi City Runyuan Keji Ziaoe Daikuan Co. v. Xuewei Wu
                                                                         2013 U.S. Dist. LEXIS 195308, at *10 (C.D. Cal. May 1, 2013) .................................................... 9
                                                                  10
                                                                       Statutes
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       11 U.S.C. § 101 ..................................................................................................................................... 1
                                                                  12   11 U.S.C. § 102 ..................................................................................................................................... 1
                                                                       11 U.S.C. § 105 ..................................................................................................................................... 1
                                        LOS ANGELES, CALIFORNIA




                                                                  13   11 U.S.C. § 101 ..................................................................................................................................... 1
                                           ATTORNEYS AT LAW




                                                                       11 U.S.C. § 364 ..................................................................................................................................... 8
                                                                  14   11 U.S.C. § 502(b) ............................................................................................................................ 1, 5
                                                                       11 U.S.C. § 502(b)(1) ........................................................................................................................... 5
                                                                  15   11 U.S.C. § 523(a)(2)(A) ...................................................................................................................... 8
                                                                       28 U.S.C. § 157 ..................................................................................................................................... 1
                                                                  16   28 U.S.C. § 1102(a)(1).......................................................................................................................... 1
                                                                       28 U.S.C. § 1334 ................................................................................................................................... 1
                                                                  17   28 U.S.C. § 1408 ................................................................................................................................... 1
                                                                       28 U.S.C. § 1409 ................................................................................................................................... 1
                                                                  18
                                                                       Other Authorities
                                                                  19   14 Cal. Forms of Pleading and Practice–Annotated § 161.33 [9] (2021) ........................................... 8
                                                                       2 Cal. Prac. Guide Corps. § 2:52 (Rutter Group 2021) ....................................................................... 7
                                                                  20   2 Cal. Prac. Guide Corps. § 2:52.2 ...................................................................................................... 7
                                                                       5 California Points & Authorities § 52.60[3][d] (2021) ..................................................................... 10
                                                                  21   Cal. Corp. Code § 300(e) .................................................................................................................... 10
                                                                       Collier on Bankruptcy ¶ 502.02 at 502-22 (15th ed. 1991) ................................................................... 5
                                                                  22   Sonora Diamond, 83 Cal. 3d at 548-49 .............................................................................................. 11

                                                                  23   Rules
                                                                       FRBP 3001(c) ....................................................................................................................................... 6
                                                                  24   FRBP 3001(c)(1)................................................................................................................................... 6
                                                                       FRBP 3001(f) ........................................................................................................................................ 5
                                                                  25   FRBP 3007 ............................................................................................................................................ 1

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:339424.8 46353/003                                                iii
                                                                   Case 2:19-bk-24804-VZ             Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                             Desc
                                                                                                      Main Document    Page 5 of 39


                                                                   1            Yueting Jia, the reorganized debtor herein (the “Debtor,” “Reorganized Debtor” or “YT”),

                                                                   2   hereby objects (the “Objection”) to claim number 33 (the “Claim”), filed by Nanchang O-Film

                                                                   3   Photoelectric Technology Co, Ltd.2 (the “Claimant”) and states as follows:

                                                                   4                                                               I.

                                                                   5                                                     JURISDICTION

                                                                   6            This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   7   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   8   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C.

                                                                   9   §§ 101, et seq. (the “Bankruptcy Code”), and Rule 3007 of the Federal Rules of Bankruptcy

                                                                  10   Procedure (the “Bankruptcy Rules”).

                                                                  11                                                              II.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                     BACKGROUND
                                        LOS ANGELES, CALIFORNIA




                                                                  13   A.       The Commencement of the Debtor’s Bankruptcy Case
                                           ATTORNEYS AT LAW




                                                                  14            On October 14, 2019 (the “Petition Date”), YT commenced his chapter 11 case by filing a

                                                                  15   voluntary petition for relief under chapter 11 of the Bankruptcy Code. Throughout the pendency of

                                                                  16   his bankruptcy case, YT remained in possession of his assets and managed his affairs as a debtor in

                                                                  17   possession.

                                                                  18   B.       The Creditors’ Committee’s Investigation of the Debtor’s Assets, Related Parties,

                                                                  19            Transfers, and Financial Affairs

                                                                  20            On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  21   Creditors (the “Creditors’ Committee”) in this chapter 11 case pursuant to section 1102(a)(1) of the

                                                                  22   Bankruptcy Code [Docket No. 45]. The Creditors’ Committee retained the following professional

                                                                  23   firms: (i) Lowenstein Sandler LLP, as bankruptcy counsel; (ii) Polsinelli LLP, as California co-

                                                                  24   counsel; and (iii) Alvarez & Marsal North America, LLC, as financial advisor.

                                                                  25            For months, the Creditors’ Committee’s professionals investigated the Debtor’s assets,

                                                                  26   liabilities, transfers, and transactions (including transfers and alleged transfers to insiders and

                                                                  27

                                                                  28   2
                                                                         Additionally, Claimant or its affiliate filed claim numbers 34, 37, and 38, which were duplicates of the Claim, and were
                                                                       subsequently disallowed pursuant to order entered on May 11, 2020 [Docket No. 733].

                                                                       DOCS_LA:339424.8 46353/003                                  1
                                                                   Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                         Desc
                                                                                                     Main Document    Page 6 of 39


                                                                   1   affiliates) in order to determine whether any viable estate litigation claims exist that could be

                                                                   2   brought either derivatively by the Creditors’ Committee during the Debtor’s bankruptcy case or by a

                                                                   3   postconfirmation litigation trust or other estate fiduciary.3 The Creditors’ Committee’s investigation

                                                                   4   of the Debtor and his assets, historical transactions, and business operations was led by a former

                                                                   5   Federal Bureau of Investigation special agent with credentials as a certified public accountant who

                                                                   6   specializes in sophisticated internal corporate investigations and forensic accounting investigations

                                                                   7   into corruption, money laundering, embezzlement, and fraud, including within bankruptcy

                                                                   8   proceedings.4

                                                                   9           The Creditors’ Committee’s investigation team performed extensive due diligence on

                                                                  10   potential claims to obtain or recover assets into the bankruptcy estate, which included:

                                                                  11          1.       Obtaining hundreds of documents relating to the Debtor’s personal businesses and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       financial affairs, including those of Faraday Future and its parent company;
                                                                  12
                                                                              2.       Conducting investigative interviews of seven witnesses relating to the Debtor’s
                                        LOS ANGELES, CALIFORNIA




                                                                  13   financial affairs;
                                           ATTORNEYS AT LAW




                                                                  14          3.     Conducting a deposition of the Debtor over a two-day period in connection with
                                                                       formal questions posed by the Creditors’ Committee and an individual Creditors’ Committee
                                                                  15   member; and
                                                                  16          4.      Investigating companies in which the Debtor held and sold interests in the two years
                                                                       preceding the bankruptcy case and the transfers of such interests.5
                                                                  17
                                                                               As a result of its comprehensive investigation, which included examinations of Faraday
                                                                  18
                                                                       Future, Ocean View and other entities and individuals, the Creditors’ Committee concluded that
                                                                  19
                                                                       there was no evidence to suggest that the Debtor’s Plan did not disclose and account for all
                                                                  20
                                                                       recoverable assets of the Debtor.6
                                                                  21
                                                                       C.      Confirmation of Debtor’s Plan of Reorganization
                                                                  22
                                                                               On June 5, 2020, this Court entered an order [Docket No. 810] confirming the Third
                                                                  23
                                                                       Amended Chapter 11 Plan of Reorganization for Yueting Jia, as modified (the “Plan”). The Plan
                                                                  24

                                                                  25
                                                                       3
                                                                         See The Official Committee of Unsecured Creditors’ Omnibus Reply to Objections to Debtor’s Third Amended Plan of
                                                                  26   Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 763] at 2.
                                                                       4
                                                                         See Declaration of William B. Waldie in Support of the Official Committee of Unsecured Creditors’ Omnibus Reply to
                                                                  27   Objections to Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No.
                                                                       764] (the “Waldie Declaration”) ¶¶ 1-2 at 1.
                                                                  28   5
                                                                         Id. ¶¶ 6-12 at 3-8.
                                                                       6
                                                                         Id. ¶ 13 at 8; see also id. ¶¶ 6-12 at 3-8.

                                                                       DOCS_LA:339424.8 46353/003                               2
                                                                   Case 2:19-bk-24804-VZ               Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                               Desc
                                                                                                        Main Document    Page 7 of 39


                                                                   1   became effective on June 26, 2020.

                                                                   2            Pursuant to the Order Granting Reorganized Debtor’s Motion for Order to Further Extend

                                                                   3   Time to File Claim Objections [Docket No. 961], the Reorganized Debtor may file objections to

                                                                   4   claims through and including August 20, 2021.

                                                                   5   D.       The Claim

                                                                   6            The Claim, a true and correct copy of which is attached hereto as Exhibit “A,”7 is predicated

                                                                   7   upon a Complaint for (1) Breach of Contract; (2) Fraud; (3) Common Count in Quantum Meruit; and

                                                                   8   (4) Unfair Competition (the “Complaint”) filed by Claimant against YT and attached to the proof of

                                                                   9   claim.8 The Complaint, without support,9 states that it is filed against the Debtor “based on his status

                                                                  10   as the alter ego of Leshi Holding Beijing Co., a.k.a. LeEco” (“LeEco”). Complaint ¶ 5. The

                                                                  11   Claimant states that it was “an OEM supplier to LeEco, as a result of which LeEco owes O-Film
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   $24,095,428 for unpaid electronic components.” Id. ¶ 9. The Debtor is not a party to LeEco’s
                                        LOS ANGELES, CALIFORNIA




                                                                  13   component purchase transactions. The Complaint is seemingly based largely on media articles. Id.
                                           ATTORNEYS AT LAW




                                                                  14   ¶¶ 10-112 and nn. 2, 3 and 4. The Claimant fails to attach any evidence in support of the Claim.

                                                                  15            The Claimant admits in the Complaint that the so-called “alter ego” LeEco is in fact separate

                                                                  16   from the Debtor,10 with separate lines of business from the Debtor and another company for which

                                                                  17   he is an officer, as well as geographically distant from the Debtor. Id. ¶ 8 and n.1 (“[The Debtor] Jia

                                                                  18   is an individual who resides in Rancho Palos Verdes, California. He is the founder of LeEco, a

                                                                  19   privately owned multinational company based in Beijing, China that develops and markets consumer

                                                                  20   electronic products and distributes entertainment over the internet. He is also presently Chairman

                                                                  21   and founder of Faraday & Future, Inc., a privately-owned Gardena, California company developing

                                                                  22   and marketing electric automobiles.”). The Claimant also admits that the Debtor’s activities in

                                                                  23   7
                                                                         The Reorganized Debtor respectfully requests that the Court take judicial notice of the filed Claim pursuant to Rule 201
                                                                       of the Federal Rules of Evidence.
                                                                  24   8
                                                                         On April 2, 2021, the Debtor filed the Debtor’s Notice of Objection and Motion, and Objection to Claim or,
                                                                       Alternatively, Motion for Estimation of Claim No. 33 Filed by Nanchang O-Film Photoelectric Technology Co, Ltd., for
                                                                  25   Purposes of Voting on Plan [Docket No. 505], which was subsequently dismissed based on the Debtor’s having a
                                                                       sufficient number of votes to confirm the Plan regardless of the disposition of that objection [Docket No. 705].
                                                                  26   9
                                                                         Significantly, with regard to its alter ego allegations, the Claimant asserts (without citation to authority) only that “[d]ue
                                                                       to the unity of interest and ownership between LeEco and [the Debtor] Jia and the inequity that would result if these acts
                                                                  27   were treated as LeEco’s alone, Jia is the alter ego of LeEco and is personally liable for these damages.” Id. ¶ 19; see id.
                                                                       ¶¶ 25 and 28.
                                                                       10
                                                                  28      The Reorganized Debtor recites certain allegations and admissions made by the Claimant; however, by doing so, he
                                                                       does not admit to any of the Claimant’s allegations.

                                                                       DOCS_LA:339424.8 46353/003                                     3
                                                                   Case 2:19-bk-24804-VZ               Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                      Desc
                                                                                                        Main Document    Page 8 of 39


                                                                   1   regard to LeEco are “heavily regulated” by the Chinese government. Id. ¶ 15 n. 5. Additionally, the

                                                                   2   Claimant admits that its dealings with LeEco were by “mutual assent,” without mention of any

                                                                   3   assent by the Debtor. Id. ¶ 18. The Claimant also admits that individuals other than the Debtor

                                                                   4   “dominate and control LeEco.” Id. ¶ 14 (“He and his family including his sister dominate and

                                                                   5   control LeEco. He is substantially the equitable owner and is personally served by the same offices

                                                                   6   and employees.”). He is also accused of commingling his assets with those of LeEco, which the

                                                                   7   Claimant describes as a privately-owned company, id. ¶ 8, regulated by the Chinese government

                                                                   8   because such government regulates the stock market, id. ¶¶ 14-15 and n. 5 (“Upon information and

                                                                   9   belief, [the Debtor] Jia commingled the company assets with his personal assets. . . .”).

                                                                  10   E.         The Debtor and LeEco Are Separate, Independent Entities

                                                                  11              At all times material to the Complaint, LeEco is a company organized under the laws of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   People’s Republic of China. The name “Leshi Holding Beijing Co.” is one English translation of the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Chinese proper name of the company, 乐视控股（北京）有限公司.11 A true and correct copy of
                                           ATTORNEYS AT LAW




                                                                  14   excerpts of results from a search of LeEco on the National Enterprise Credit Information Publicity

                                                                  15   System (http://www.gsxt.gov.cn/index.html), a government-run, national, enterprise credit inquiry

                                                                  16   system in the People’s Republic of China providing information from the Beijing Administration for

                                                                  17   Industry and Commerce, is attached as Exhibit “A” to the Request for Judicial Notice, filed

                                                                  18   concurrently herewith.

                                                                  19                                                               III.

                                                                  20                                                        ARGUMENT

                                                                  21   A.         Procedural Requirements for Objections to Claims
                                                                  22              Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  23   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  24   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  25   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007. Pursuant to Bankruptcy Rule

                                                                  26   3007, a copy of the Objection will be mailed to Claimant at the address provided by Claimant in the

                                                                  27   Claim, and, where available and if different from the address provided on the proof of claim, on the

                                                                  28
                                                                       11
                                                                            “Le Holdings (Beijing) Co., Ltd.” is another English translation of the company’s proper name.

                                                                       DOCS_LA:339424.8 46353/003                                   4
                                                                   Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                Desc
                                                                                                     Main Document    Page 9 of 39


                                                                   1   Claimant’s address registered with the National Enterprise Credit Information Publicity System at

                                                                   2   least thirty days prior to the hearing date for consideration of the Objection. Accordingly, by the

                                                                   3   time of the hearing hereon, the Reorganized Debtor will have complied with Bankruptcy Rule 3007.

                                                                   4           The Reorganized Debtor also will serve the Objection on counsel for the Claimant who has

                                                                   5   appeared and actively participated in this bankruptcy case.

                                                                   6   B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   7           With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,

                                                                   8   that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the

                                                                   9   amount of such claim in lawful currency of the United States as of the date of the filing of the

                                                                  10   petition, and shall allow such claim in such amount, except to the extent that—(1) such claim is

                                                                  11   unenforceable against the debtor and property of the debtor, under any agreement or applicable law
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   for a reason other than because such claim is contingent or unmatured . . . .” 11 U.S.C. § 502(b).
                                        LOS ANGELES, CALIFORNIA




                                                                  13   C.      Burden of Proof
                                           ATTORNEYS AT LAW




                                                                  14           All allegations set forth in a properly filed proof of claim are taken as true and, if the

                                                                  15   allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof

                                                                  16   of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.

                                                                  17   § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which

                                                                  18   claims are based in order to carry its burden of establishing a prima facie case against the debtor.

                                                                  19   Hardin v. Gianni (In re King Invest.), 219 B.R. 848, 858 (BAP 9th Cir. 1998). Further, a claim

                                                                  20   should not be allowed if that claim is unenforceable against the debtor and property of the debtor,

                                                                  21   under any agreement or applicable law. 11 U.S.C. § 502(b)(1).

                                                                  22           Once the objector raises “‘facts tending to defeat the claim by probative force equal to that of

                                                                  23   the allegations of the proofs of claim themselves,’” Wright v. Holm (In re Holm), 931 F.2d 620, 623

                                                                  24   (9th Cir. 1991) (quoting Collier on Bankruptcy ¶ 502.02 at 502-22 (15th ed. 1991)), then “the burden

                                                                  25   reverts to the claimant to prove the validity of the claim by a preponderance of the evidence.”

                                                                  26   Ashford v. Consolidated Pioneer Mortg. (In re Consolidated Pioneer Mortg.), 178 B.R. 222, 226

                                                                  27   (BAP 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996). “‘[T]he ultimate burden of persuasion is

                                                                  28   always on the claimant.’” Holm, 931 F.2d at 623 (quoting Collier). In considering an objection to a


                                                                       DOCS_LA:339424.8 46353/003                           5
                                                                   Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08              Desc
                                                                                                     Main Document    Page 10 of 39


                                                                   1   claim, a bankruptcy court may take judicial notice of the underlying records in a bankruptcy case.

                                                                   2   O’Rourke v. Seaboard Surety Co. (In re E.R. Fergert, Inc.), 887 F.2d 955, 957-958 (9th Cir. 1998).

                                                                   3
                                                                       D.      The Claim Is Unsupported and Consequently Invalid
                                                                   4
                                                                               The Claim does not have prima facie validity because the Claimant failed to attach any
                                                                   5
                                                                       evidence in support of the Claim. The Claimant merely attached the Complaint to the Claim, which
                                                                   6
                                                                       does not provide adequate documentation to support the Claim; it is merely a summary of
                                                                   7
                                                                       accusations that, by itself, substantiates nothing. Fed. R. Bankr. P. 3001(c)(1) (“when a claim . . . is
                                                                   8
                                                                       based on a writing, a copy of the writing shall be filed with the proof of claim.”). See In re Lasky,
                                                                   9
                                                                       364 B.R. 385, 387 (Bankr. C.D. Cal. 2007) (“A proof of claim not executed and filed in accordance
                                                                  10
                                                                       with FRBP 3001 does not constitute prima facie validity as to the amount of the claim. . . . . The
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       summaries to Claim Nos. 1, 5, 6 and 7 all lack such a detailed breakdown and are insufficient under
                                                                  12
                                                                       FRBP 3001(c).”); EVOQ Prop. v. Maddux (In re Meruelo Maddux Prop.). 2013 Bankr. LEXIS 4672
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       at *25 (BAP 9th Cir. Apr. 15, 2013) (“Objections asserting lack of documentation may deprive the
                                                                  14
                                                                       claim of prima facie validity . . . .”); Sass v. Barclays Bank PLC (In re American Home Mortg.), 501
                                                                  15
                                                                       B.R. 44, 62 (Bankr. D. Del. 2013) (“Pursuant to Federal Rule of Bankruptcy Procedure 3001, where
                                                                  16
                                                                       a proof of claim does not provide the facts and documents necessary to support the claim, it is not
                                                                  17
                                                                       entitled to the presumption of prima facie validity.”) (citing In re All-American Auxiliary Ass’n, 95
                                                                  18
                                                                       B.R. 540, 544 (Bankr. S.D. Ohio 1989)). A claimant has the ultimate burden of persuasion when an
                                                                  19
                                                                       objection to its claim has been filed; the objector has only the initial burden to produce evidence
                                                                  20
                                                                       sufficient to negate the prima facie validity of the filed claim. Lundell v. Anchor Constr. Specialists,
                                                                  21
                                                                       Inc. 223 F.3d 1035, 1039 (9th Cir. 2000) (“The ultimate burden of persuasion remains at all times
                                                                  22
                                                                       upon the claimant.”); In re Allegheny Int’l, 954 F.2d 167, 173-74 (3d Cir. 1992); Chatlos Syst. v.
                                                                  23
                                                                       Kaplan (In re TIE/Communications), 163 B.R. 435, 440-41 (Bankr. D. Del. 1994). See Rund v.
                                                                  24
                                                                       Kirkland (In re EPD Inv. Co.), 2020 Bankr. LEXIS 3091, at *50 (Bankr. C.D. Cal. Oct. 29, 2020)
                                                                  25
                                                                       (“When the objector has shown enough evidence to negate one or more facts in the proof of claim,
                                                                  26
                                                                       the burden shifts back to the claimant to prove the validity of the claim by a preponderance of
                                                                  27
                                                                       evidence.”).
                                                                  28


                                                                       DOCS_LA:339424.8 46353/003                          6
                                                                   Case 2:19-bk-24804-VZ              Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                               Desc
                                                                                                       Main Document    Page 11 of 39


                                                                   1            In the absence of any supporting documentation, the Claim lacks the presumption of validity

                                                                   2   and may be disallowed in its entirety on this basis alone.

                                                                   3   E.       The Debtor Is Not Liable for the Claim
                                                                   4            As already noted above, the Debtor did not purchase electronic components from the

                                                                   5   Claimant and, as such, has no contractual relationship with the Claimant. Instead, the Claimant

                                                                   6   alleges that LeEco is an “alter ego” of the Debtor.

                                                                   7            1.       Alter Ego Is an Extreme Remedy, Sparingly Used

                                                                   8            The law grants corporations the presumption of a separate identity. “It is the plaintiff’s

                                                                   9   burden to overcome the presumption of the separate existence of the corporate entity.” Mid-Century

                                                                  10   Ins. Co. v. Gardner, 9 Cal. App. 4th 1205, 1212 (1992). “‘Because society recognizes the benefits

                                                                  11   of allowing persons and organizations to limit their business risks through incorporation, sound
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   public policy dictates that imposition of alter ego liability be approached with caution.’” Gopal v.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Kaiser Found. Health Plan, 248 Cal. App. 4th 425, 431 (2016) (quoting Las Palmas Assoc. v. Las
                                           ATTORNEYS AT LAW




                                                                  14   Palmas Ctr., 235 Cal App. 3d 1220, 1249 (1991)). Indeed, “the corporate form will be disregarded

                                                                  15   only in narrowly defined circumstances . . . .” Mesler v. Bragg Mgmt., 39 Cal. 3d 290, 301 (1985);

                                                                  16   see Sonora Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 539 (2000) (“Alter ego is an

                                                                  17   extreme remedy, sparingly used.”).12 Indeed, where, as here, a plaintiff’s theory of alter ego is

                                                                  18   founded on a contractual relationship, courts are less likely to apply the doctrine. See Cambridge

                                                                  19   Elecs. Corp. v. MGA Elecs., Inc., 227 F.R.D. 313, 330 n.50 (C.D. Cal. 2004) (applying California

                                                                  20   alter-ego law and collecting cases); accord, 2 Cal. Prac. Guide Corps. § 2:52 (Rutter Group 2021).

                                                                  21            A California treatise states that:

                                                                  22                     In determining whether to disregard corporate form, federal court
                                                                                         applies federal substantive law, but may look to state law for guidance;
                                                                  23
                                                                                         federal standard considers three factors: amount of respect given to
                                                                  24                     separate identity of corporation by shareholders; degree of injustice
                                                                                         that would result from recognition of corporate entity; and any
                                                                  25                     fraudulent intent of incorporators.
                                                                  26

                                                                  27
                                                                       12
                                                                         Where, as here, a plaintiff’s theory of alter ego is founded on a contractual relationship, courts are less likely to apply
                                                                  28   the doctrine. See Cambridge Elecs. Corp. v. MGA Elecs., Inc., 227 F.R.D. 313, 330 n.50 (C.D. Cal. 2004) (applying
                                                                       California alter ego law and collecting cases); accord, 2 Cal. Prac. Guide Corps. § 2:52.2.

                                                                       DOCS_LA:339424.8 46353/003                                    7
                                                                   Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08               Desc
                                                                                                     Main Document    Page 12 of 39


                                                                   1   14 Cal. Forms of Pleading and Practice–Annotated § 161.33 [9] (2021) (citing Bd. of Trustees v.

                                                                   2   Valley Cabinet & Mfg. Co., 877 F.2d 769, 772 (9th Cir. 1989) (“We have held that evidence

                                                                   3   establishing shareholder disrespect for a corporation's separate identity alone is an insufficient reason

                                                                   4   to pierce the corporate veil . . . .; defendant’s corporate veil was not pierced because fraudulent

                                                                   5   intent and injustice were not shown.”) (citing Seymour v. Hull & Moreland Engineering, 605 F.2d

                                                                   6   1105, 1112-13 (9th Cir. 1979); International Brotherhood of Electrical Workers, Local Union No.

                                                                   7   332 v. Hyland Wilson Electrical Contractors, Inc., 881 F.2d 820, 821 (9th Cir. 1989) (“The record

                                                                   8   developed in the arbitration proceeding on the latter issues contains no findings and little evidence

                                                                   9   relevant to whether either or both corporations were alter egos of the Hylands individually. No

                                                                  10   additional evidence on that issue was presented to the district court. On this record the judgment

                                                                  11   imposing liability upon the Hylands cannot be sustained.”)). See Swanson v. Levy, 509 F.2d 859,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   862 (9th Cir. 1975) (“In principle, however, the disregarding of the corporate form of business
                                        LOS ANGELES, CALIFORNIA




                                                                  13   should not rest on the manner of doing business in general, but should rest on the effect that the
                                           ATTORNEYS AT LAW




                                                                  14   manner of doing business has on the particular transaction involved.”).

                                                                  15           While in most federal circuits—including the Ninth Circuit—the federal factors have been

                                                                  16   applied particularly in pension and labor cases, federal courts in the Ninth Circuit have applied the

                                                                  17   federal factors in bankruptcy proceedings. Vanderbilt Props. v. Buchbinder (In re Windmill Farms,

                                                                  18   Inc.), 841 F.2d 1467, 1474 (9th Cir. 1988) (finding that entities were not alter egos under federal

                                                                  19   case law when considering motion for assumption of lease under section 364 of the Bankruptcy

                                                                  20   Code), rev’g on other grounds 70 B.R. 618, 621 (BAP 9th Cir. 1987) (citing Seymour, 605 F.2d

                                                                  21   1105; Swanson, 509 F.2d 859). See Drew v. Hart (In re Hart), 2014 Bankr. LEXIS 1012, at *87

                                                                  22   (Bankr. N.D. Cal. Mar. 14, 2014) (applied federal test to claim of nondischargeability for fraud

                                                                  23   under section 523(a)(2)(A) of the Bankruptcy Code).

                                                                  24           As stated above, regarding alter ego, federal courts may look to state law for guidance. See

                                                                  25   Politte v. United States., 2012 U.S. Dist. LEXIS 38467, at *29-30 and n.18 (S.D. Cal. Mar. 21, 2012)

                                                                  26   (“Federal common law governs the application of the alter-ego doctrine in a variety of contexts and

                                                                  27   in the Ninth Circuit the alter-ego doctrine mirrors that of California. Accordingly, ‘application of

                                                                  28   California and federal [alter-ego] law dictate the same result’ on questions of alter-ego because they


                                                                       DOCS_LA:339424.8 46353/003                          8
                                                                   Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                   Desc
                                                                                                     Main Document    Page 13 of 39


                                                                   1   are virtually identical and because alter-ego doctrine is more developed in the California courts,

                                                                   2   California case law is instructive in this case.”) (quoting Ministry of Def. of Islamic Republic v.

                                                                   3   Gould, Inc., 969 F.2d 764, 769 n.3 (9th Cir. 1992) (“California law on piercing the corporate veil is

                                                                   4   substantially similar to the rule announced in our cases.”), aff’d, 587 F. App’x 406 (9th Cir. 2014).

                                                                   5           The California Supreme Court has stated a two prong test that is consistent with the three

                                                                   6   prong federal test:

                                                                   7                            There is no litmus test to determine when the corporate veil
                                                                                        will be pierced; rather the result will depend on the circumstances of
                                                                   8
                                                                                        each particular case. There are, nevertheless, two general
                                                                   9                    requirements: ‘(1) that there be such unity of interest and ownership
                                                                                        that the separate personalities of the corporation and the individual no
                                                                  10                    longer exist and (2) that, if the acts are treated as those of the
                                                                                        corporation alone, an inequitable result will follow . . . .’
                                                                  11                            The essence of the alter ego doctrine is that justice be done. . . .
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                        Thus the corporate form will be disregarded only in narrowly defined
                                                                  12
                                                                                        circumstances and only when the ends of justice so require. . . [and
                                        LOS ANGELES, CALIFORNIA




                                                                  13                    then] “under certain circumstances a hole will be drilled in the wall of
                                           ATTORNEYS AT LAW




                                                                                        limited liability erected by the corporate form; for all purposes other
                                                                  14                    than that for which the hole was drilled, the wall still stands.
                                                                  15   Mesler, 39 Cal.3d at 301 (quoting Automortriz del Golfo v. Resnick, 47 Cal. 2d 792, 796 (1957)).

                                                                  16           Also in California, “there is no such thing as a substantive alter ego claim at all: ‘A claim

                                                                  17   against a defendant, based on the alter ego theory, is not itself a claim for substantive relief, e.g.,

                                                                  18   breach of contract or to set aside a fraudulent conveyance, but rather procedural . . . .’” Ahcom, Ltd.

                                                                  19   v. Smeding, 623 F.3d 1248, 1251 (9th Cir. 2010) (quoting Hennessey’s Tavern, Inc. v. American Air

                                                                  20   Filter Co., 204 Cal. App. 3d 1351, 1359 (1988)), quoted in Wuxi City Runyuan Keji Ziaoe Daikuan

                                                                  21   Co. v. Xuewei Wu, 2013 U.S. Dist. LEXIS 195308, at *10 (C.D. Cal. May 1, 2013) (“The court finds

                                                                  22   that vicarious liability, alter ego liability, and conspiracy are not independent causes of action but

                                                                  23   rather theories of liability.”).

                                                                  24           The United States District Court for the Central District of California has stated that: “‘To

                                                                  25   sufficiently allege a theory of alter ego, plaintiffs must provide “more than labels and

                                                                  26   conclusions”—‘[f]actual allegations must be enough to raise a right to relief above the speculative

                                                                  27   level.’” Gerritsen v. Warner Bros. Ent., 116 F. Supp. 3d 1104, 1142 (C.D. Cal. 2015) (applying

                                                                  28   California law) (quoting Hoang v. Vinh Phat Supermarket, 2013 U.S. Dist. LEXIS 114475, at *41


                                                                       DOCS_LA:339424.8 46353/003                            9
                                                                   Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                Desc
                                                                                                     Main Document    Page 14 of 39


                                                                   1   (E.D. Cal. Aug. 13, 2013) (“Plaintiffs’ allegations of a unity of ownership and interest and control

                                                                   2   over working conditions are conclusory, as is their claim that Vinh Phat is undercapitalized. The

                                                                   3   factual allegation that they offer to show undercapitalization—that the individual defendants have

                                                                   4   ‘funneled’ Vinh Phat’s funds into the personal accounts of themselves, their family, and their

                                                                   5   associates is insufficient. Without further factual context, such ‘funneling’ could merely be the usual

                                                                   6   practice of corporations to pay dividends to shareholders, and engaging in such a practice does not

                                                                   7   necessarily mean that a corporation is undercapitalized.”). See Gerritsen, 116 F. Supp. 3d at 1140-

                                                                   8   41 (regarding individual defendants: “Plaintiff’s alter ego allegations are too conclusory to survive a

                                                                   9   motion to dismiss. ‘Conclusory allegations of “alter ego” status are insufficient to state a claim.

                                                                  10   Rather a plaintiff must allege specifically both elements of alter ego liability, as wells as facts

                                                                  11   supporting each . . . .”) (quoting Sandoval v. Ali, 34 F. Supp. 3d 1031, 1040 (N.D. Cal. 2014); Norins
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Realty Co. v. Consolidated Abstract & Title Co., 80 Cal. App. 2d 879, 881 (1947) (“The court will
                                        LOS ANGELES, CALIFORNIA




                                                                  13   not disregard the corporate entity unless it is necessary in order to prevent fraud or injustice. Mere
                                           ATTORNEYS AT LAW




                                                                  14   ownership of all the stock and control and management of a corporation is not of itself sufficient to

                                                                  15   cause the courts to disregard the corporate entity.”). Norins is discussed in 5 California Points &

                                                                  16   Authorities § 52.60[3][d] (2021). Accord, Cal. Corp. Code § 300(e) (“The failure of a close

                                                                  17   corporation to observe corporate formalities relating to meetings of directors or shareholders in

                                                                  18   connection with the management of its affairs, pursuant to an agreement authorized by subdivision

                                                                  19   (b), shall not be considered a factor tending to establish that the shareholders have personal liability

                                                                  20   for corporate obligations.”).

                                                                  21           The relationship between the Debtor and LeEco here is akin to a parent-subsidiary

                                                                  22   relationship. Absent egregious facts, parents and subsidiaries are not alter egos. See Gerritsen, 116

                                                                  23   F. Supp. 3d at 1138-39 (“As the Ninth Circuit and California courts have routinely observed,

                                                                  24   however, in and of itself, a parent’s complete control of a subsidiary does not show that there is an

                                                                  25   alter ego relationship between the two . . . .”; it “‘is considered a normal attribute of ownership that

                                                                  26   officers and directors of the parent serve as officers and directors of the subsidiary. . . . [T]he fact

                                                                  27   that a parent and subsidiary “share the same office location, or the same website and telephone

                                                                  28   number, does not necessarily reflect an abuse of the corporate form or the existence of an alter ego


                                                                       DOCS_LA:339424.8 46353/003                          10
                                                                   Case 2:19-bk-24804-VZ             Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                            Desc
                                                                                                      Main Document    Page 15 of 39


                                                                   1   relationship. . . . [T]hat defendants share common business departments and employees [and the

                                                                   2   parent] provides funding . . . are not necessarily indicative of an alter ego relationship; rather they

                                                                   3   are common aspects of parent-subsidiary relationships.”). Id. at 1138-41 (quoting Sonora Diamond,

                                                                   4   83 Cal. 3d at 548-49). 13 In particular, “California courts routinely ‘reject the view that the potential

                                                                   5   difficulty a plaintiff faces collecting a judgment is an inequitable result that warrants application of

                                                                   6   the alter ego doctrine.’” Id., at 1144 (quoting Neilson v. Union Bank, 290 F. Supp. 2d 1101, 1117

                                                                   7   (C.D. Cal. 2003)).

                                                                   8            2.       LeEco Is a Separate Entity from the Debtor

                                                                   9            Here, the Claimant cannot show that there is such unity of interest and ownership that the

                                                                  10   separate personalities of the corporation and its individual owner no longer exist. As part of this

                                                                  11   Objection, the Debtor has provided evidence that LeEco is a legally separate entity from the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Like all debtors, the Debtor provided detailed Schedules of Assets and Liabilities and a Statement of
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Financial Affairs and made himself available to and answered questions posed by creditors at the
                                           ATTORNEYS AT LAW




                                                                  14   examination required by section 341(a) of the Bankruptcy Code. Additionally, as described by the

                                                                  15   Creditors’ Committee in previous filings with the Court, the Debtor (and other parties) provided

                                                                  16   additional documentation and testimony as part of a comprehensive investigation and forensic due

                                                                  17   diligence process conducted by the Creditors’ Committee’s professionals regarding the Debtor and

                                                                  18   his assets, historical transactions and business operations, led by a former FBI Special Agent. To the

                                                                  19   extent the Debtor’s assets were found to have been commingled with those of LeEco and there was

                                                                  20   such unity of interest and ownership among these parties that the Creditors’ Committee could obtain

                                                                  21   additional assets of such entities to satisfy creditors’ claims, no doubt it would have done so.

                                                                  22   Instead, as set forth in the Waldie Declaration, the Creditors’ Committee determined that the

                                                                  23   Debtor’s assets and liabilities were as represented by the Debtor.

                                                                  24
                                                                       13
                                                                          See Garritsen, 116 F. Supp. 3d at 1141 (“[T]he facts pled in the first amended complaint do not show that WB has
                                                                  25   ‘manipulated’ Katja’s and New Line’s assets and liabilities such that it ‘owns and/or controls all assets of Katja and New
                                                                       Line’ or commingles those companies' assets with its own. . . . [T]he preceding discussion makes clear, the indicia of
                                                                  26   WB's purported ‘control’ of Katja and New Line that Gerritsen pleads are, for the most part, circumstances that are
                                                                       merely incidental to a typical parent-subsidiary relationship.”) (emphasis added). Id., at 1142 (the alleged facts “do not
                                                                  27   give rise to a plausible inference that WB dictates every facet of Katja’s and New Line’s business – from broad policy
                                                                       decisions to routine matters of day-to-day operation.”) (emphasis added). Also, “California courts generally require
                                                                  28   some evidence of bad faith conduct on the part of defendants before concluding that an inequitable result justifies an
                                                                       alter ego finding. Id., at 1143.

                                                                       DOCS_LA:339424.8 46353/003                                 11
                                                                   Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                Desc
                                                                                                     Main Document    Page 16 of 39


                                                                   1           3.       The Claimant Cannot Assert an Inequitable Result from the Maintenance of

                                                                   2                    Corporate Separateness

                                                                   3           Even if the Claimant were able to allege a sufficient unity of interest between YT and LeEco,

                                                                   4   it still must show that an inequitable result will follow if the entity’s corporate separateness is

                                                                   5   maintained. See Las Palmas, 235 Cal. App. 3d at 1249-50. However, the only inequity the

                                                                   6   Claimant can point to is that it may not be able to recover any asserted damages. An assertion that

                                                                   7   the Claimant is merely an unsatisfied creditor is insufficient. See Sonora Diamond, 83 Cal. App. 4th

                                                                   8   at 539 (“The alter ego doctrine does not guard every unsatisfied creditor of a corporation but instead

                                                                   9   affords protection where some conduct amounting to bad faith makes it inequitable for the corporate

                                                                  10   owner to hide behind the corporate form. Difficulty in enforcing a judgment or collecting a debt

                                                                  11   does not satisfy this standard.”) (collecting cases).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           Here, the Debtor has no direct liability to the Claimant, which is merely an unsatisfied
                                        LOS ANGELES, CALIFORNIA




                                                                  13   creditor of a nondebtor entity that is not an alter ego of the Debtor. Therefore, in the absence of the
                                           ATTORNEYS AT LAW




                                                                  14   Claimant being able to meet the high burden needed to satisfy the two-part test and invoke the

                                                                  15   doctrine, the Claim should be disallowed.

                                                                  16                                                      IV.

                                                                  17                                 GENERAL RESERVATION OF RIGHTS

                                                                  18           The Reorganized Debtor expressly reserves the right to amend, modify, or supplement this

                                                                  19   Objection and to file additional, other, or further objections to any proofs of claim filed in this

                                                                  20   Chapter 11 Case, including, without limitation, objections as to the amounts asserted therein, or any

                                                                  21   other claims (filed or not) against the Reorganized Debtor, regardless of whether such claims are

                                                                  22   subject to this Objection. Should one or more of the grounds of objection stated in this Motion be

                                                                  23   denied, the Reorganized Debtor reserves his rights to object on other stated grounds or on any other

                                                                  24   grounds he discovers. In addition, the Reorganized Debtor reserves the right to file counterclaims

                                                                  25   against the holders of any such claims.

                                                                  26                                                       V.

                                                                  27                                                   NOTICE

                                                                  28           The Reorganized Debtor will serve copies of this Objection on: (a) the Claimant, (b) the


                                                                       DOCS_LA:339424.8 46353/003                          12
                                                                   Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08             Desc
                                                                                                     Main Document    Page 17 of 39


                                                                   1   Office of the United States Trustee, (c) counsel to the Creditor Trustee, and (d) all parties who have

                                                                   2   requested notices in this chapter 11 case pursuant to Bankruptcy Rule 2002.

                                                                   3                                                      VI.

                                                                   4                                               CONCLUSION

                                                                   5            WHEREFORE, the Reorganized Debtor respectfully requests that the Court enter an order

                                                                   6   sustaining the Objection, disallowing the Claim in its entirety and granting the Reorganized Debtor

                                                                   7   such other and further relief as is just and proper.

                                                                   8   Dated:       August 20, 2021                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                   9

                                                                  10                                                  /s/Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  11                                                  Malhar S. Pagay
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                  Attorneys for Reorganized Debtor
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:339424.8 46353/003                             13
                                                                   Case 2:19-bk-24804-VZ               Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                           Desc
                                                                                                        Main Document    Page 18 of 39


                                                                   1                                        DECLARATION OF YUETING JIA

                                                                   2              I, Yueting Jia, under penalty of perjury, declare as follows:

                                                                   3              1.       I am the reorganized debtor (the “Reorganized Debtor”).

                                                                   4              2.       On June 5, 2020, this Court entered an order confirming the Debtor’s Third Amended

                                                                   5   Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, as modified (the

                                                                   6   “Plan”). The Plan became effective on June 26, 2020.

                                                                   7              3.       Pursuant to the Order Granting Reorganized Debtor’s Motion for Order to Further

                                                                   8   Extend Time to File Claim Objections [Docket No. 961], I may file objections to claims through and

                                                                   9   including August 20, 2021.

                                                                  10              4.       I submit this declaration (the “Declaration”) in support of the Objection to Claim No.

                                                                  11   33 Filed by Nanchang O-Film Photoelectric Technology Co, Ltd. (the “Objection”).14
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              5.       Except as otherwise indicated, all statements in this Declaration are based upon my
                                        LOS ANGELES, CALIFORNIA




                                                                  13   personal knowledge: my review of books and records, relevant documents, and other information
                                           ATTORNEYS AT LAW




                                                                  14   prepared or collected by my employees, advisors, and representatives; or my opinion based on my

                                                                  15   experience. In making my statements based on my review of books and records, relevant

                                                                  16   documents, and other information prepared or collected by my professionals, advisors, and

                                                                  17   employees, I have relied upon these professionals, advisors, and employees accurately recording,

                                                                  18   preparing, or collecting such documentation and other information. If I were called to testify as a

                                                                  19   witness in this matter, I could and would competently testify to each of the facts set forth herein.

                                                                  20               6.      I am not fluent in English. Accordingly, in the ordinary course of my business and

                                                                  21   personal affairs that require me to communicate in English either orally or in writing, I employ

                                                                  22   interpreters/translators who are fluent in both English and Chinese. I am utilizing such

                                                                  23   interpreters/translators in connection with matters that arise in connection with my chapter 11 case

                                                                  24   and intend to continue to do so. I have reviewed the Objection with the assistance of such

                                                                  25   interpreters/translators and can confirm that the factual statements contained therein are true and

                                                                  26   correct to the best of my knowledge.

                                                                  27

                                                                  28
                                                                       14
                                                                            Capitalized terms not defined herein shall have the same meaning ascribed to them in the Objection.

                                                                       DOCS_LA:339424.8 46353/003                                  14
                                                                         Case 2:19-bk-24804-VZ            Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08               Desc
                                                                                                           Main Document    Page 19 of 39


                                                                         1           7.       I have reviewed Claim No. 33 (the “Claim”), filed by Nanchang O-Film Photoelectric

                                                                         2   Technology Co, Ltd. (the “Claimant”). I understand that the Claim, a true and correct copy of which

                                                                         3   is attached hereto as Exhibit “A,” is predicated upon a Complaint for (1) Breach of Contract; (2)

                                                                         4   Fraud; (3) Common Count in Quantum Meruit; and (4) Unfair Competition (the “Complaint”), filed

                                                                         5   by Claimant against YT, and attached to the proof of claim

                                                                         6           8.       The Complaint states that it is filed against me “based on [my] status as the alter ego

                                                                         7   of Leshi Holding Beijing Co., a.k.a. LeEco” (“LeEco”). The Claimant states that it was “an OEM

                                                                         8   supplier to LeEco, as a result of which LeEco owes O-Film $24,095,428 for unpaid electronic

                                                                         9   components.”

                                                                        10           9.       I did not purchase electronic components from the Claimant and, as such, have no

                                                                        11   contractual relationship with, or direct liability to, the Claimant.
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12           10.      As a separate entity from me, LeEco is a privately owned multinational company
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   based in Beijing, China that develops and markets consumer electronic products and distributes
                                              ATTOR NE YS A T LAW




                                                                        14   entertainment over the internet.

                                                                        15           I declare under penalty of perjury under the laws of the United States of America that the

                                                                        16   foregoing is true and correct.
                                                                                                                                 Gardena
                                                                                                    20th day of August, 2021, at _______________,
                                                                        17           Executed this ____                                           California.

                                                                        18

                                                                        19
                                                                                                                                      Yueting Jia
                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                             DOCS_LA:339424.8 46353/003                          15
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 20 of 39




       EXHIBIT A
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 21 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 22 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 23 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 24 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 25 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 26 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 27 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 28 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 29 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 30 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 31 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 32 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 33 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 34 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 35 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 36 of 39
Case 2:19-bk-24804-VZ   Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08   Desc
                         Main Document    Page 37 of 39
            Case 2:19-bk-24804-VZ                 Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                                       Desc
                                                   Main Document    Page 38 of 39

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): REORGANIZED DEBTOR’S OBJECTION TO
 CLAIM NO. 33 FILED BY NANCHANG O-FILM PHOTOELECTRIC TECHNOLOGY CO., LTD.; DECLARATION OF
 YUETING JIA IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 August 20, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) August 20, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                VIA U.S. MAIL
                United States Bankruptcy Court
                Central District of California
                Attn: Hon. Vincent Zurzolo
                Edward R. Roybal Federal Bldg./Courthouse
                255 East Temple Street, Suite 1360
                Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 20, 2021, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 20, 2021              Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
        Case 2:19-bk-24804-VZ                Doc 971 Filed 08/20/21 Entered 08/20/21 17:04:08                                       Desc
                                              Main Document    Page 39 of 39


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Maria Cho Maria.Cho@faegredrinker.com, ann.grosso@faegredrinker.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin ritkin@sklarkirsh.com, cbullock@sklarkirsh.com
        Stephanie L Krafchak krafchak.stephanie1@gmail.com, krafchak.stephanie1@gmail.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com;derry.kalve@dentons.com
        Byron Z Moldo bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com,sgaeta@ecjlaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matt@dorsey.com, stell.laura@dorsey.com
        Richard M Pachulski rpachulski@pszjlaw.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jnavarro@lesnickprince.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Helena Tseregounis helena.tseregounis@lw.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu claire.wu@pillsburylaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com;kfiles@sulmeyerlaw.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
